         Case 1:18-vv-01935-UNJ Document 39 Filed 05/27/20 Page 1 of 2




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: April 29, 2020

* * * * * * * * * * * * * * * * * * *
SUSAN HOEFLING, administrator of the *
Estate of ASHLEY SCHOOP,             *              UNPUBLISHED
                                     *
             Petitioner,             *              No. 18-1935V
                                     *
v.                                   *              Special Master Dorsey
                                     *
SECRETARY OF HEALTH                  *              Petitioner’s Motion for Decision Dismissing
AND HUMAN SERVICES,                  *              Her Petition; Influenza (“Flu”) Vaccine;
                                     *              Rhabdomyolysis; Death.
             Respondent.             *
                                     *
* * * * * * * * * * * * * * * * * * *

Renee Gentry, Vaccine Injury Clinic, GW Univ. Law School, Washington, DC, for petitioner.
Traci Patton, United States Department of Justice, Washington, DC, for respondent.

                                          DECISION1

        On December 19, 2018, Susan Hoefling, administrator of the estate of Ashley Schoop,
(“petitioner”) filed a petition for compensation under the National Vaccine Injury Compensation
Program (“the Program”)2 alleging that as a result of receiving an influenza (“flu”) vaccination
administered on December 23, 2017, Ashley Schoop suffered from rhabdomyolysis and opioid
addiction that led to her death. Petition at 1-2, 8. The information in the record, however, does
not show entitlement to an award under the Program.

       On April 28, 2020, petitioner moved for a decision dismissing her case, stating that

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
                                                1
          Case 1:18-vv-01935-UNJ Document 39 Filed 05/27/20 Page 2 of 2




       [a]n investigation of the supporting facts and science has demonstrated to the
       [p]etitioner that she will be unable to prove that she is entitled to compensation in
       the Vaccine Program. In these circumstances, to proceed any further would be
       unreasonable, and would waste the resources of the Court, the respondent, and the
       Vaccine Program.

Petitioner’s Motion for Decision Dismissing Her Petition at ¶¶ 1-2. Petitioner states that she
understands that a decision by the Special Master will result in a judgment against her, and that
she has been advised that such a judgment will end all of her rights under the Vaccine Act. Id. at
¶ 3. Petitioner states that she understands that she may apply for costs once her case is dismissed
and judgment is entered against her and that respondent expressly reserves the right to question
good faith and reasonable basis of her claim and oppose her application for cost if appropriate.
Id. at ¶ 4. Additionally, petitioner intends to protect her right to file a civil action, and pursuant
to the Act, she intends to elect to reject the Vaccine Program judgment against her and elect to
file a civil action. Id. at ¶ 6.

         To receive compensation under the Program, petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). The records submitted by petitioner show that she does not
meet the statutory requirement under 42 U.S.C. § 300aa-11(c)(1)(D)(i) to establish entitlement to
compensation. The Federal Circuit has explained that the eligibility requirements in Section
11(c) are not mere pleading requirements or matters of proof at trial, but instead are “threshold
criteri[a] for seeking entry into the compensation program.” Black v. Sec’y of Health & Human
Servs., 93 F.3d 781, 785-87 (Fed. Cir. 1996).

        Accordingly, in light of petitioner’s motion and a review of the record, the undersigned
finds that petitioner is not entitled to compensation. Thus, this case is dismissed. The Clerk of
Court shall enter judgment accordingly.

       IT IS SO ORDERED.

                                               s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




                                                  2
